FILE COPY




                                COURT OF APPEALS
                            SEVENTH DISTRICT OF TEXAS
                                   AMARILLO

                                        MANDATE

THE STATE OF TEXAS

       To the 69th District Court of Sherman County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on May 29,
2018, the cause upon appeal to revise or reverse your judgment between

     Dale Roush, Individually and as Trustee of the Dale Roush Assets Trust
             v. Metropolitan Life Insurance Company and Joel Hart

             Case Number: 07-17-00458-CV Trial Court Number: 4727

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated May 29, 2018, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the 69th District
Court of Sherman County, Texas for further proceedings in accordance with this Court’s
opinion entered this day.

                                       oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on May 29, 2018.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK